Citation Nr: 0404971	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  02-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether a timely appeal was filed following denial of 
entitlement to dependency and indemnity compensation 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran, who served on active 
duty from June 1946 to September 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 agency decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Manila, Philippines.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  In June 2000, the Manila RO received from the appellant a 
claim for dependency and indemnity compensation (DIC) under 
38 U.S.C.A. § 1318.

3.  The Manila RO notified the appellant by letter dated June 
20, 2000, that the claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 was denied; a Notice of 
Procedural and Appellate Rights was enclosed with the letter.

4.  The letter of June 20, 2000, was sent by regular mail to 
the appellant's address of record and was not returned to the 
sender.

5.  In November 2001, the Manila RO received a Notice of 
Disagreement to the June 2000 agency decision.




CONCLUSION OF LAW

The Substantive Appeal via VA Form 9 was not timely as to the 
claim for entitlement to service connection for the cause of 
the veteran's death and entitlement to DIC compensation.  
38 U.S.C.A. §§ 512(a), 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.300, 20.301, 20.302, 20.304, 20.305 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 11-00.  Among other things, the new law enhances 
VA's duty to assist a claimant in developing facts pertinent 
to his or her claim and expands on VA's duty to notify the 
claimant and his or her representative, if any, concerning 
certain aspects of claim development.    

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
Notice of Procedural and Appellate Rights that accompanied 
the November 16, 2001, agency decision, the RO provided the 
appellant with the applicable law and regulations and gave 
notice as to how to file a Substantive Appeal and the 
evidence generally needed to show her claim of a timely filed 
Notice of Disagreement.  Finally, the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  She has not identified any information or 
evidence to support her appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

All claimants have a right to appeal a determination by the 
agency of original jurisdiction that the Board does not have 
jurisdictional authority to review a particular issue.  This 
includes questions relating to the timely filing and adequacy 
of the Notice of Disagreement and the Substantive Appeal.  
Subject to review by courts of competent jurisdiction, only 
the Board of Veterans' Appeals will make final decisions with 
respect to its jurisdiction.  38 C.F.R. § 20.101 (2003).

An appeal consists of a timely filed Notice of Disagreement 
in writing and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200 (2003).

The Notice of Disagreement and Substantive Appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed unless notice has 
been received that the applicable VA records have been 
transferred to another VA office.  38 C.F.R. § 20.300 (2003).

A Notice of Disagreement and/or Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  38 C.F.R. 
§ 20.301 (a) (2003).

Except in the case of simultaneously contested claims, a 
claimant or his or her representative must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of whether an appeal has been timely filed.  
(38 C.F.R. § 20.302 (a) (2003).

The filing of additional evidence after receipt of a notice 
of an adverse determination does not extend the time limit 
for initiating or completing an appeal from that 
determination.  38 C.F.R. § 20.304 (2003).  

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. 
§ 20.305(b) (2003).

In June 2000, the appellant filed a claim to reopen 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1318.  The RO forwarded a rating decision, 
which denied her claim and a notification letter with her 
appellate rights enclosed, in June 2000.

In November 2001, the RO received correspondence from the 
appellant.  In pertinent part, the letter stated, 
"Respectfually appeal fro retermination on my claim for 
Dependency and Indemnity Compensation Benefits, DIC, on 
account death covered under 38 United States Code 1318...If so 
warrant, may this letter be considered as "Notice of 
Disagreement" for issuance of a statement of the Case for 
the Board of Veterans Appeals to take cognizance of the 
claim."  Enclosed with her letter were a copy of the 
veteran's separation, a Report of Board of Medical Survey 
dated in July 1948, and an undated Request for Transfer to a 
Veterans Administration Hospital signed by the veteran. 

By letter dated in November 2001, the RO advised the 
appellant that the June 2000 decision was final since no 
appeal was received within one year of that letter.

The appellant filed a Notice of Disagreement with the 
November 2001 decision, which the RO received in June 2002.  

Review of the record reveals no evidence that the June 2000 
notification letter was delayed due to an error on the VA's 
part or on the part of postal authorities.  Consequently, the 
Board must apply the "presumption of regularity" to "the 
official acts of public officers, and in the absence of clear 
evidence to the contrary, [must] presume that they have 
properly discharged their official duties."  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. Ed. 
131, 47 S. Ct. 1 (1926)).  Moreover, the appellant does not 
dispute that the facts with regard to receipt of the 
notification or filing of an appeal; nor does she allege she 
has a legal excuse for the untimeliness and the evidence does 
not reveal one.  As a matter of law, the Board must deny the 
appeal.  In this circumstance, where the clear weight of the 
most probative evidence is against the claim, the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West 2002).


ORDER

The appellant's appeal of the RO's June 2000 denial of 
entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed as 
untimely.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



